{¶ 12} Viewing the evidence in the light most favorable to appellant, we can infer that Mr. Elam knew or suspected that Famil Cooper took the van. There is no evidence that Cooper actually did take the van. More important, there is no evidence that the Elams gave Cooper permission to take it. Their suspicion that he took it — after the fact — does not imply their prior permission. Therefore, I would affirm the trial court's judgment because appellants did not demonstrate that there was a genuine issue of material fact for trial.